Name: Commission Directive 87/308/EEC of 2 June 1987 adapting to technical progress Council Directive 76/889/EEC on the approximation of the laws of the Member States relating to radio interference caused by electrical household appliances, portable tools and similar equipment
 Type: Directive
 Subject Matter: deterioration of the environment;  technology and technical regulations;  electronics and electrical engineering
 Date Published: 1987-06-16

 Avis juridique important|31987L0308Commission Directive 87/308/EEC of 2 June 1987 adapting to technical progress Council Directive 76/889/EEC on the approximation of the laws of the Member States relating to radio interference caused by electrical household appliances, portable tools and similar equipment Official Journal L 155 , 16/06/1987 P. 0024 - 0025*****COMMISSION DIRECTIVE of 2 June 1987 adapting to technical progress Council Directive 76/889/EEC on the approximation of the laws of the Member States relating to radio interference caused by electrical household appliances, portable tools and similar equipement (87/308/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/889/EEC of 4 November 1976 on the approximation of the laws of the Member States relating to radio interference caused by electrical household appliances, portable tools and similar equipment (1), as last amended by Commission Directive 83/447/EEC (2), and in particular Article 7 (3) thereof, Whereas in the light of experience gained and technical progress made in the field of radio interference CENELEC has drawn up a new standard updating the requirements contained in the technical Annex to Directive 76/889/EEC; Whereas in order to simplify the text of Directive 76/889/EEC the reference to CENELEC's new European standard EN 55014 should be included in the technical Annex; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in the Sector of Apparatus Producing Radio Interference, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 76/889/EEC is replaced by the Annex to this Directive. Article 2 The Member States shall by 31 December 1988 adopt and publish the provisions required to comply with this Directive and shall forthwith inform the Commission thereof. They shall apply these provisions as from the same date as regards the freedom to market and use the equipment provided for in Article 4 of Directive 76/889/EEC, and as from 31 December 1989 as regards the ban on marketing referred to in Article 2 thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 2 June 1987. For the Commission COCKFIELD Vice-President (1) OJ No L 336, 4. 12. 1976, p. 1. (2) OJ No L 247, 7. 9. 1983, p. 10. ANNEX 1.2 // 1. (1) // SCOPE // 1.1. // These provisions shall apply to electrical household appliances, portable tools and other electrical equipment causing similar types of interference, continuous or discontinuous, such as office machines, cine or slide projectors, record players, milking machines, motor-operated electromedical apparatus, regulating controls incorporating semiconductors, electric fences, vending machines and slot machines, etc., excluding appliances using in-built batteries. // 1.2. // Procedures are given for the measurement of interference and limits are laid down within the frequency range 0,15 to 300 MHz. There must be 80 % confidence that at least 80 % of the series-produced appliances comply with these limits. // 1.3. // Portable tools with a rated power exceeding 2 kW and regulating controls incorporating semiconductors with a rated input current exceeding 16 A are excluded from the scope of this Directive. // 1.4. // Unattached motors, sold as such, are also excluded from the provisions of item 3. They shall carry a label drawing the attention of the user to the fact that he is responsible for any action necessary to ensure that his equipment complies with the requirements laid down. // 2. // DEFINITIONS // // For the purpose of this Directive the following definitions shall apply. // 2.1. // Continuous radio interference // // An electromagnetic disturbance in the radio-frequency range, caused by either impulsive or random noise or both, lasting for more than 200 ms. The propagation of radio interference may be either by radiation or by conduction. // 2.2. // Discontinuous radio interference // // Radio interference which is not continuous. // 3. // REQUIREMENTS APPLICABLE TO RADIO INTERFERENCE // // Equipment covered in the scope of this Directive shall comply with the following standards: EUROPEAN STANDARD (drawn up by CENELEC, rue Brederode 2, boÃ ®te 5, 1000 Bruxelles) 1.2.3.4 // // // // // Number // Title // Edition // Date // // // // // EN 55014 // Limits and methods of measurement of radio interference characteristics of household electrical appliances, portable tools and similar electrical apparatus // 1 // February 1987 // // // // (1) Point 1 of the Annex to Council Directive 76/889/EEC.